

116 HR 2871 IH: Aquifer Recharge Flexibility Act
U.S. House of Representatives
2019-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2871IN THE HOUSE OF REPRESENTATIVESMay 21, 2019Mr. Fulcher introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide flexibility to allow greater aquifer recharge, and for other purposes.
	
 1.Short titleThis Act may be cited as the Aquifer Recharge Flexibility Act. 2.Flexibility to allow greater aquifer recharge in western states (a)DefinitionsIn this Act:
 (1)BureauThe term Bureau means the Bureau of Reclamation. (2)CommissionerThe term Commissioner means the Commissioner of the Bureau.
 (3)Eligible landThe term eligible land, with respect to a Reclamation project, means land that— (A)is authorized to receive water under State law; and
 (B)shares a groundwater source with land located in the service area of the Reclamation project. (4)In-lieu rechargeThe term in-lieu recharge means the use of surface water instead of pumped groundwater if that use of surface water will cause the direct reduction or elimination of groundwater withdrawals.
 (5)Net water storage benefitThe term net water storage benefit means an increase in the volume of water that is— (A)stored in one or more aquifers; and
					(B)
 (i)available for use within the area served by a Reclamation project; or (ii)stored on a long-term basis to avoid or reduce groundwater overdraft.
 (6)Reclamation facilityThe term Reclamation facility means each of the infrastructure assets that are owned by the Bureau at a Reclamation project. (7)Reclamation projectThe term Reclamation project means any reclamation or irrigation project, including incidental features thereof, authorized by Federal reclamation law, or constructed by the United States pursuant to such law, or in connection with which there is a repayment or water service contract executed by the United States pursuant to such law, or any project constructed by the Secretary through the Bureau of Reclamation for the reclamation of land.
 (8)SecretaryThe term Secretary means the Secretary of the Interior. (b)Use of bureau facilities (1)In generalThe Commissioner may allow the use of excess capacity in Bureau conveyance facilities for carriage of non-Reclamation project water for aquifer recharge, subject to applicable rates, charges, and public participation requirements, on the condition that—
 (A)the use— (i)shall not be implemented in a manner that is detrimental to—
 (I)any water or power service contract for the Reclamation project; or (II)any existing obligations for fish, wildlife, or water quality protection;
 (ii)shall be consistent with existing water quality guidelines for the Reclamation project; and (iii)shall comply with all applicable Federal and State law and policies of the Bureau of Reclamation; and
 (B)the non-Federal party to an existing contract for water or water capacity in a Reclamation facility shall consent to the use of the Reclamation facility under this subsection.
 (2)Effect on existing contractsNothing in this subsection affects a contract— (A)in effect on the date of enactment of this Act; and
 (B)under which the use of excess capacity in a Bureau conveyance facility for carriage of non-Reclamation project water for aquifer recharge is allowed.
					(c)Aquifer recharge on eligible land
 (1)In generalSubject to paragraphs (3) and (4), a holder of a water service or repayment contract for a Reclamation project may—
 (A)directly use water available under the contract for aquifer recharge on eligible land; or (B)enter into an agreement with an individual or entity to transfer water available under the contract for aquifer recharge on eligible land.
 (2)Authorized project useNotwithstanding any other provision of law, the use of water for aquifer recharge under paragraph (1) shall be considered an authorized use for the Reclamation project under the reclamation laws.
 (3)Modifications to contractsThe Secretary may modify an existing water contract described in paragraph (1) if the Secretary determines that the modification is—
 (A)necessary to allow for the use of water available under the contract for aquifer recharge under this subsection;
 (B)in the best interest of the Reclamation project and the United States; and (C)approved by the association of water users that is responsible for repaying the cost of construction, operations, and maintenance of the facility that delivers the water under the contract.
 (4)RequirementsThe use or transfer of water for aquifer recharge under this subsection shall be subject to the requirements that—
 (A)the use or transfer shall not be implemented in a manner that is detrimental to any water or power service for the Reclamation project; and
 (B)before the use or transfer, the Secretary shall determine that the use or transfer— (i) (I)results in a net water storage benefit for the Reclamation project; or
 (II)contributes to the recharge of a depleted aquifer on eligible land; and (ii)complies with all applicable Federal and State laws and policies.
 (d)In-Lieu rechargeTo the extent consistent with State laws and policies, in-lieu recharge may be carried out under this Act.
 (e)Sense of CongressIt is the sense of Congress that— (1)the Secretary should encourage the use of public land administered by the Bureau of Land Management for aquifer recharge, where appropriate, consistent with—
 (A)the existing grant of right-of-way; (B)as applicable, the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and
 (C)applicable land and resource management plans; and (2)the Secretary should consider whether aquifer recharge may be appropriate in certain areas of critical environmental concern, if aquifer recharge—
 (A)would enhance the values for which the area of critical environmental concern has been designated; and
 (B)is consistent with the management requirements for the area of critical environmental concern. (f)Conveyance for aquifer recharge purposesThe holder of a right-of-way, easement, permit, or other authorization to transport water across public land administered by the Bureau of Land Management is authorized to transport water for aquifer recharge purposes, including outside of the regular period of use, without requiring additional authorization from the Secretary where the use does not expand or interfere with the operation of the right-of-way, easement, permit, or other authorization across public land.
 (g)ExemptionThis Act shall not apply to the State of California. 